DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on February 28, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claim 7.  
Claims 7-11 and 15-20 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 7-11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Flanders et al (PN. 7,415,049) in view of the patent issued to Talghader et al (PN. 7,968,846), US patent application publication by Kogan (US 2003/0076083 A1) and US patent issued to Flanders (PN. 6,373,632).
Claim 7 has been amended to necessitate the new grounds of rejection.  
Flanders et al (‘049) teaches a laser that is comprised of a laser cavity (please see Figures 7-8 and 10-11), a gain medium, (SOA-semiconductor optical amplifier) in the laser cavity and two mirrors (MIRROR-1 and MIRROR-2) defining the laser cavity.  Flanders et al further teaches that the laser comprises a tunable reflective resonant optical filter (200) serves as the optical membrane device (membrane mirror, 212, Figures 10 and 11), for controlling a wavelength of the laser by, during operation, the membrane device is driven by an electrostatic drive voltage for the optical membrane device, (please see column 10, lines 35-42).  The membrane device (200) comprises a body portion.   
This reference has met all the limitations of the claims.  It however does not teach explicitly that at least one of the mirrors comprises dielectric enhanced metal mirror comprising dielectric layers and a metal layer.  Talghader et al in the same field of endeavor teaches a mirror structure with high reflectivity wherein the mirror comprises a plurality of dielectric layers and a metal layer, (please see column 6, lines 59-60).  It would then have been obvious to one skilled in the art to apply the teachings of the Talghader et al to make the mirrors comprise dielectric metal mirror for the benefit of making the mirror with high reflectivity.  
These references further do not teach explicitly that the optical membrane device controls a wavelength of the laser by applying a tuning signal.  Kogan in the same field of endeavor Kogan to modify the membrane device by using tuning signal to control the membrane device to control the wavelength of the laser, for the benefit of allowing the membrane device by tuned by applying a tuning signal.  
These references also do not teach explicitly that the membrane device has tethers that extended radially from the body portion to outer portion.  Flanders (‘632) in the same field of endeavor teaches a tunable optical membrane device wherein the membrane includes an inner movable membrane portion connected within an outer body portion by a pattern of tethers wherein the tether pattern may be radial tethers connect the inner membrane with outer body, (please see Figure 4C).  It would then have been obvious to one skilled in the art to apply the teachings of Flanders (’32) to modify the membrane device to include pattern of tethers for the benefit of supporting the movable membrane.  
With regard to claim 8, Flanders et al (‘049) teaches to use a semiconductor optical amplifier (SOA) as the gain medium in the laser cavity for the laser.  
With regard to claim 9, Flanders et al (‘049) teaches that the laser cavity further comprises a tunable Fabry Perot filter (200, Figures 7-8 and 10-11), which also includes two mirrors (210 and 212).  In light of Talghader et al, (bottom mirror 56 of Fabry Perot filter, Figure 8), the dielectric enhanced metal mirror is one of the two mirrors of the tunable Fabry Perot filter.  
With regard to claim 10, Flanders et al (‘049) teaches that the laser cavity may comprise a tunable Fabry-Perot filter (200, Figure 7), defines one end of the laser cavity and in light of 
With regard to claim 11, Flanders et al (‘049) teaches the laser cavity is comprised of a Fabry-Perot tunable filter (200, Figures 7, 8, 10 and 11) defining one end of the laser cavity.  In light of Talghader et al the dielectric enhanced metal mirror is a mirror (212, Figure 10) of the mirrors of the Fabry Perot tunable filter that is supported on a deflectable membrane device (244, Figure 10) that is bonded to a fixed spacer substrate, (246).  
With regard to claim 15, Flanders (‘632) teaches that the mirrors of the Fabry Perot may comprise dielectric layers comprise alternating layers of high refractive index material and low refractive index material, (please see column 8, lines 49-57).  
With regard to claim 19, Talghader et al teaches that the metal layer of the dielectric enhanced metal mirror may comprise gold (Au, please see column 5 and 9).  

Claims 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Flanders et al (‘049), Talghader et al, Kogan and Flanders (‘632) as applied to claim 7 above and further in view of the US patent application publication by Sherrer et al (US 2004/0258107 A1).  
The laser taught by Flanders et al in combination with the teachings of Talghader et al, Kogan and Flanders as described in claim 7 above has met all the limitations of the claims. 
With regard to claim 16-17, these references do not teach explicitly that the dielectric layers comprises 6 or more layers or 10 or more layers.  Sherrer et al in the same field of endeavor teaches a laser that is comprised of a laser cavity (103, Figure 1), a lasing element (102) serves as the gain medium, (please see paragraph [0028]), in the laser cavity and two 
With regard to claim 20, Sherrer et al teaches that the laser may be a vertical surface emitting laser (VCSELs, please see paragraph [0028]).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanders et al (‘049), Talghader et al, Kogan and Flanders (‘632) as applied to claim 7 above, and further in view of the US patent issued to Wang et al (PN. 6,744,805).  
The laser taught by Flanders et al (‘049) in combination with the teachings of Talghader et al, Kogan and Flanders (‘632) as applied to claim 7 above has met all the limitations of the claims.  
With regard to claim 18, Flanders (‘632) teaches that the mirrors of the Fabry Perot tunable filter may comprise multiple layers of dielectric materials.  Talghader et al also teaches that the mirror may comprise dielectric quarter wave stack, (please see column 6, line 60).  These references however does not teach explicitly that the multiple layers comprise silicon dioxide and tantalum pentoxide.  Wang et al in the same field of endeavor teaches a Fabry Perot tunable filter wherein the mirror may comprise alternative layers of dielectric layers such as silicon Wang et al to use art well known and suitable materials for forming the mirrors for the Fabry Perot filter.  
Response to Arguments
Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872